By JUDGE WHITE.
By the 6th section of the act 1821, referred to, it is enacted that purchasers to obtain the benefit of its provisions, shall sign and file in the office of the Secretary of State, by the 20th of May, 1822, a declaration in writing, expressing their consent to the same, and that they shall pay to the Secretary for receiving, recording and filing the same, one dollar. If then the plaintiff below availed himself of the provisions of said act, as alleged in the second plea, there 'must have been written, if not record, evidence of that fact, accessible to the plaintiff in error, which he should have produced, or accounted for the non production of, before he.could, according to the rules of law, be permitted to give an inferior grade of evidence to the jury, in .support of his plea. We are therefore of .opinion that the Court below did not err in rejecting the testimony, and that the judgement must be affirmed.